Citation Nr: 0100805	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  
The veteran also served in the United States Air Force 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.  In August 1999, the Board 
remanded this claim to the RO for additional development.  At 
that time, the Board noted that this was the sole issue 
before it at this time.  The veteran's representative has not 
disputed this determination.  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim.  


REMAND

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Air Force from July 1966 to May 1970.  The 
form also reflects that the veteran's Military Occupational 
Specialty (MOS) was as a survival specialist.  Service 
medical records show that in October 1968, he sought 
treatment after complaining of low back pain.  At that time, 
he stated that his back pain originally started after he had 
had a "hard sneeze" in August 1968.  He noted that the pain 
was aggravated by prolonged inactivity.  The physical 
examination was within normal limits and there was no 
evidence of muscle spasm.  X-ray of the lumbar spine was 
negative.  The impression was of muscle pain.  This record is 
annotated to show the treatment was provided at Fairchild Air 
Force Base, (FAFB).  The remaining records are negative for 
any complaints or findings of a low back disability.  These 
records include extensive sequential clinical records from 
the Clark Air Force Base reflecting over a dozen different 
episodes of treatment for a variety of non-relevant matters.  
There is no indication the records from Clark are incomplete.  
The separation examination, dated in January 1970, shows that 
the spine and other musculoskeletal were clinically evaluated 
as "normal."  

The veteran's entrance examination for the United States Air 
Force Reserves, dated in June 1980, shows that, at that time, 
the veteran noted that in 1979 (many years following his 
discharge from active service) he strained his lower back.  
The history indicated the diagnosis was by a chiropractor and 
the condition "cleared."  The remaining examinations, dated 
in April 1981, January 1982, July 1982, and May 1986, are 
negative for any complaints or findings of a low back 
disability.  These examination reports contain statements of 
medical history by the veteran of treatment in service for 
multiple disorders, but never refer to a back injury or its 
residuals.   They likewise do not contain a report of a 
continuity of symptoms relating to the back, including 
radiation of pain into the lower extremities, during the post 
service period, apart from the one entry in 1980 mentioning 
low back strain in 1979. 

In April 1998, the veteran stated that during service he hurt 
his back in a parachute accident.  He related that in October 
1967, while he was attending the U.S. Army Jump School, he 
injured his back during a parachute jump.  He described 
landing on his back and instantly feeling excruciating pain.  
He reported that, although he was unable to move and that it 
took a few minutes for him to get up, he did not seek medical 
treatment because he was afraid that he would not have been 
able to finish survival school.  He maintained that after his 
accident he continued to suffer from chronic low back pain.  
He stated that he did not seek any medical treatment during 
service because he did not want to be viewed as a 
"malingerer."  It was reported that he believed a medical 
provider saw him at Clark Air Force Base.  He further stated 
that when he was due to receive an early out to attend 
school, he feared that if he reported any back ailment in the 
Philippines he would be placed on medical hold and delayed in 
his separation.  Therefore, he doubted that he had reported 
anything at that time.  He indicated that following his 
separation from the military he continued to suffer from 
chronic low back pain.  

The veteran has alleged that he was seen at the hospital at 
Clark Air Force base in 1969 to 1970 for his alleged active 
back problems at that time.  He is not clear, but he appears 
to be alleging inpatient treatment. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the RO has assisted the veteran in the 
development of this claim.  As noted above, the service 
medical records, while indicating treatment at Clark, do not 
refer to the back.  However, under both the new standards and 
the Court's recent decisions in this area of law, the Board 
believes that it is obligated to make a further specific 
request to the record custodians to establish that there are 
no records from Clark of the alleged back treatment.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his back 
condition.  He should be specifically 
requested to provide any further details 
concerning the alleged back treatment at 
Clark Air Force Base, including the dates 
of such treatment and whether the 
treatment was on an inpatient or out 
patient basis.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

3.  The RO should that appropriate action 
to contact the record custodians and 
determine whether there are any 
additional records of inpatient or 
outpatient medical treatment at Clark Air 
Force Base in 1969 or 1970. 

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




